UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4151


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENNEDY COVINGTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00632-TLW-1)


Submitted:    December 17, 2009             Decided:   January 8, 2010


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathy Price Elmore, ORR ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant. W. Walter Wilkins, United States
Attorney, Rose Mary Parham, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kennedy Covington appeals from his 144-month sentence,

entered pursuant to his guilty plea to possession of firearms

and ammunition by a convicted felon, in violation of 18 U.S.C. §

922(g)(1) (2006).             As an Armed Career Criminal, Covington faced

a statutory minimum sentence of fifteen years.                            18 U.S.C. § 924

(e)     (2006).          However,           the       district    court        granted      the

Government’s motion pursuant to 18 U.S.C. § 3553(e) (2006) for a

departure    below       the    statutory          minimum    based    upon     Covington’s

substantial assistance and calculated a Guidelines range of 140

to 175 months in prison.               On appeal, Covington contends that the

district     court           erred     in     failing        to    provide          sufficient

explanation       for    its        denial    of      his    request     for    a     variance

sentence and for its ultimate decision to sentence Covington to

144 months.       We affirm.

            In evaluating the sentencing court’s explanation of a

selected    sentence,          we    have     consistently        held    that,       while   a

district court must consider the statutory factors and explain

its     sentence,       it    need     not        explicitly      reference      18       U.S.C.

§ 3553(a) or discuss every factor on the record, particularly

when the court imposes a sentence within a properly calculated

Guidelines range.             United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006).              But, at the same time, the district court

“must    make     an    individualized            assessment      based    on       the   facts

                                                  2
presented.”        Gall v. United States, 552 U.S. 38, 50 (2007).

While the individualized assessment of each defendant need not

be elaborate or lengthy, it must provide a rationale tailored to

the particular case at hand and be adequate to permit appellate

review.    United States v. Carter, 564 F.3d 325, 328-29 (4th Cir.

2009).    Thus, a recitation of the § 3553 factors and purposes is

insufficient.       Likewise, a conclusory statement that a specific

sentence is the proper one does not satisfy the district court’s

responsibilities.       Id.

               Initially, the district court could not have granted a

variance sentence below the Guidelines range established after

granting the Government’s motion for a downward departure.                   See

United States v. Hood, 556 F.3d 226, 234 n.2 (4th Cir. 2009),

cert. denied, 130 S. Ct. 321 (2009); United States v. A.B., 529

F.3d 1275, 1285 (10th Cir. 2008), cert. denied, 129 S. Ct. 440

(2008) (holding that district court did not have authority to

depart any further below the statutory minimum after granting

the    § 3553(e)    motion,   and   therefore     need   not   consider    the   §

3553(a) factors); United States v. Williams, 474 F.3d 1130, 1131

(8th    Cir.    2007)   (“[T]he   text   of   §   3553(e)   provides   a   clear

answer, and . . . Booker does not expand the district court’s

authority to impose a sentence below a statutory minimum.”).

Accordingly, the district court did not have the authority to

impose a sentence shorter than the statutory minimum based on

                                         3
factors other than Covington’s substantial assistance.                              Thus, as

a matter of law, there was no error in rejecting Covington’s

request for a variance based on the offense characteristics and

his criminal history.

             To    the     extent       the    court     was     required      to    give   an

adequate explanation for the particular sentence that it chose

within the Guidelines range, the court stated that it considered

the circumstances of the case which provided a reason for the

crime    and      balanced           that    against     Covington’s        Armed      Career

Criminal status.           While not detailed or lengthy, the district

court’s reasoning was individualized and reflected a considered

rationale.

            Based         on     the        foregoing,      we    affirm       Covington’s

sentence.      We dispense with oral argument because the facts and

legal    contentions           are    adequately       presented    in   the        materials

before   the      court    and        argument      would   not    aid   the    decisional

process.

                                                                                    AFFIRMED




                                                4